DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 08/26/21 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1617. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 514, 1118, 1400, 1620. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10-13 are objected to because of the following informalities:
Claim 10, line 4 states, “selecting a frequency interval over which the a sensitivity …” It will be construed that the claim should state, “ “selecting a frequency interval over which a sensitivity …”
Claims 11-13 depend on claim 10 and are also objected to as a result of their dependency.

Furthermore, claim 13 states, “wherein the estimated error is computed by processing amplitude estimates of the formation flexural mode, amplitude estimates of a tool flexural mode, a noise variance estimate, receiver array configuration parameters, the selected frequency interval.” There is no final modifier between clauses. It will be construed that the claim should state, “wherein the estimated error is computed by processing amplitude estimates of the formation flexural mode, amplitude estimates of a tool flexural mode, a noise variance estimate, receiver array configuration parameters, or the selected frequency interval.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method for determining a shear slowness, which is a process. Independent claim 14 is directed to an apparatus, which is a machine. All other claims depend on independent claims 1 and 14. As such, claims 1-14 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
transforming the time domain waveforms to frequency domain waveforms (Paragraph 0092 of the applicant’s specification states: the technique 400 first includes processing the time domain waveform data 403 to a Fast Fourier transform (FFT) the data, pursuant to block 404, to produce frequency domain waveforms 405 … the FFT may be determined as follows: …” (Eq. 1 cited); Here, the claimed limitation represents a specific mathematical formula and calculation. It therefore recites an abstract mathematical concept.)
processing the frequency domain waveforms with a Capon algorithm to compute a two-dimensional spectrum over a chosen range of group slowness and phase slowness values (This limitation specifies a specific formula and calculation. It therefore recites an abstract mathematical concept.)
processing the two-dimensional spectrum to extract the multi-mode slowness dispersion (This limitation appears to be referenced by equation 3 of the applicant’s specification. The limitation therefore recites an abstract mathematical concept.)
processing, by the computer, said selected slowness frequency pairs to compute the shear slowness of the subterranean formation (This limitation recites a specific calculation, that is, computing the shear slowness. The limitation therefore recites an abstract mathematical concept.)

Claims 2-13 depend on claim 1 and recite similar abstract ideas as a result of their dependency. They further elaborate on the abstract mathematical concepts, such as specifying applications of the Capon algorithm, such as in dependent claims 5, 7, and 9.

Claim 14 recites similar abstract ideas as claim 1.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
receiving, by a computer, data representing time domain waveforms acquired by receivers of a drilling string-disposed acoustic measurement tool in response to energy emitted by at lest one dipole source of the tool (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Here, the limitation merely serves to gather data, and it is specified that this data gathering is “by a computer.” Furthermore, the limitation generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Although an acoustic measurement tool and dipole source are structural elements, these elements are generically claimed, and their recitation serves as merely a general linking to a particular technological environment or field of use.)
processing, by the computer, the data representing the time domain waveforms to extract a multi-mode slowness dispersion, the multi-mode slowness dispersion including a formation flexural acoustic mode and a tool flexural acoustic mode (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea; Here, the computer is used to perform computer data processing. The disclosure of the data that is processed merely serves to generally link the use of the judicial exception to a particular technological environment or field of use.)
selecting, by the computer, a plurality of slowness-frequency pairs from the formation flexural mode of said extracted multi-mode dispersion wherein each slowness-frequency pair comprises a slowness value at a corresponding frequency (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea; Here, the computer is used to perform computer data processing. Selecting data represents generic data processing. Nothing is done with the data to transform or reduce a particular article to a different state or thing.)

Dependent claims 2-13 disclose limitations that further use the computer to merely process data, which is not indicative of integration into a practical application because the limitations merely use a computer as a tool to perform an abstract idea.

Independent claim 14 recites similar limitations to claim 1 that are not indicative of integration into a practical application for the same reasons as those given with respect to claim 1. 

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data and processing data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (US Pat 7652950) in view of Wang et al NPL (Wang, Pu and Bose, Sandip – “Broadband Dispersion Extraction of Borehole Acoustic Modes via Sparse Bayesian Learning”; 2013 5th IEEE International Workshop on Computational Advances in Multi-Sensor Adaptive Processing (CAMSAP).).

With respect to claim 1, Sinha et al discloses:
A method for determining a shear slowness of a subterranean formation (abstract states, “Some aspects of the present invention provide a technique for radial profiling of formation mobility based on inverting differences between a Stonely radial profile of horizontal shear slowness and a dipole radial profile of vertical shear slowness for a reservoir interval.”; column 5, lines 35-53 state, “One aspect of the invention provides a method of evaluating a subterranean formation … “)
receiving, by a computer (figure 11, reference 216 shows processor subsystem, which reads on claimed computer), data representing time domain waveforms acquired by receivers of a drilling string-disposed acoustic measurement tool in response to energy emitted by at least one dipole source of the tool (Figure 11 shows an apparatus with a drilling string-disposed acoustic measurement tool. As stated in column 16, lines 1-6, “The logging tool 206 includes multi-pole transmitters such as crossed dipole transmitters 220, 222 … and a monopole transmitter 224, capable of exciting compressional, shear, Stoneley, and flexural waves. A plurality of receivers is arranged on the logging tool spaced from the transmitters.” See also, figures 16a, 17a, and 18a, which show data representing time domain waveforms. The abstract discloses dipole radial profile. Column 1, lines 53-57 state, “a dipole source primarily excites the lowest-order flexural borehole mode together with compressional and shear headwaves. The headwaves are caused by the coupling of the transmitted acoustic energy to plane waves in the formation that propagate along the borehole axis.” (emphasis mine).)
processing, by the computer, the data representing the time domain waveforms to extract a multi-mode slowness dispersion, the multi-mode slowness dispersion including a formation flexural acoustic mode and a tool flexural acoustic mode (Figure 1b of Sinha et al shows a slowness-frequency graph with “Flexural” and “Stoneley” values. The “flexural” values can be construed to read on the claimed “tool flexural” acoustic mode, while the “Stoneley” values can be construed to read on the claimed “formation flexural” mode. Column 3, lines 12-19 of Sinha et al state, “FIG. 1B illustrates theoretical Stoneley and flexural dispersions for a range of formation slownesses … Consequently, radial profiles of horizontal shear slowness from the Stoneley dispersion data and vertical shear slowness from the dipole dispersion data would essentially overlay …” Please note paragraphs 0066-0068 of the applicant’s specification, where Stoneley and borehole flexural waves are associated with the formation (paragraph 0066) and monopole/dipole/quadrupole sources are associated with the tool (paragraphs 0067-0068).), wherein the formation flexural acoustic mode and the tool flexural acoustic mode are associated with a plurality of dispersions (figure 1B; column 3, lines 12-13 state, “FIG. 1B illustrates theoretical Stoneley and flexural dispersions …”; note “dispersions” in the plural), said processing including:
transforming the time domain waveforms to frequency domain waveforms (disclosed through illustration; see, for example, figures 18a-18b; figure 18a shows time domain waveforms and figure 18b shows frequency domain waveforms; column 31, lines 5-15 state, “Next, results from the SRP algorithm are analyzed for the case of radially decreasing compressional and shear slownesses … The eight discrete points in FIG. 18b denote the input data from the synthetic Stoneley dispersion calculated from the waveforms shown in FIG. 18a.”)
With respect to claim 1, Sinha et al differs from the claimed invention in that it does not explicitly disclose: 
processing the frequency domain waveforms with a Capon algorithm to compute a two-dimensional spectrum over a chosen range of group slowness and phase slowness values
processing the two-dimensional spectrum to extract the multi-mode slowness dispersion
selecting, by the computer, a plurality of slowness-frequency pairs from the formation flexural mode of said extracted multi-mode dispersion wherein each slowness-frequency pair comprises a slowness value at a corresponding frequency
processing, by the computer, said selected slowness frequency pairs to compute the shear slowness of the subterranean formation
With respect to claim 1, Wang et al NPL discloses:
processing the frequency domain waveforms with a Capon algorithm to compute a two-dimensional spectrum over a chosen range of group slowness and phase slowness values (page 268, column 1, last paragraph states, “On the other hand, the broadband approach collects the array data from a chosen frequency band, instead of a single frequency point … The two-dimensional broadband Capon method was introduced in [6] …”; note also the title, “Broadband Dispersion Extraction of Borehole Acoustic Modes …” and the abstract, which states, “This paper considers broadband extraction of multiple strong/weak borehole acoustic modes …”) 
processing the two-dimensional spectrum to extract the multi-mode slowness dispersion (obvious in view of combination; Sinha et al teaches slowness dispersion (column 3, lines 13-20), while Wang et al NPL teaches the two-dimensional Capon method)
selecting, by the computer, a plurality of slowness-frequency pairs from the formation flexural mode of said extracted multi-mode dispersion wherein each slowness-frequency pair comprises a slowness value at a corresponding frequency (obvious in view of combination; figures 5A and 5B of Sinha et al show discrete points on the graph, represented by circles, squares, dots, and x’s. Each discrete point on a dispersion line represents a slowness-frequency pair, and any collection of such points reads on the claimed “subset of slowness-frequency pairs from a larger set of slowness-frequency pairs.” For example, the dispersion representing Stoneley values can be construed as a subset of slowness-frequency pairs. The dispersion representing flexural values can be construed as another subset of slowness-frequency pairs.)
processing, by the computer, said selected slowness frequency pairs to compute the shear slowness of the subterranean formation (obvious in view of combination; column 6, lines 5-10 of Sinha et al teach, “calculating a Stoneley radial profile of horizontal shear slowness … calculating a dipole radial profile of vertical shear …” The calculation of horizontal shear slowness is based on a subset of slowness-frequency pairs, that is, the pairs corresponding to the Stoneley radial subset. Here, the teaching of “calculation” anticipates the claimed “determining.”)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang et al NPL into the invention of Sinha et al. The motivation for the skilled artisan in doing so is to gain the benefit of estimating slownesses from a wider array of data, rather than from just a single frequency point.

With respect to claim 2, Sinha et al, as modified, discloses:
repeating said receiving, said processing, and said selecting for multiple dipole source firings, wherein said selecting further comprises comparing a consistency of slowness values determined from the firings (obvious in view of combination; Wang et al NPL suggests multiple firings, such as on page 271, first paragraph after section “B. Field Dataset” which states” we process the dipole inline (DIIN) waveforms recorded from 12 recivers during the second dipole firing (D2).”)

With respect to claim 3, Sinha et al, as modified, discloses:
the acoustic measurement tool acquires the data in response to measurements in a fast formation (Sinha et al figures 32a-32d show data in a fast formation; Sinha et al column 34, lines 18-20 state, “Consequently, Eq. (99) may be used to account for the acoustic tool effects that can be quite large in fast formations and small borehole diameters.”)
computing the shear slowness comprises: constructing a formation flexural dispersion using the selected slowness-frequency pairs (Sinha et al figures 5a-5b, 7a-7b, and 9a-9b show link between dispersions in slowness-frequency graphs and the determination of shear slowness; Sinha et al column 6, lines 43 – 48 state, “Obtaining the radial profile of horizontal shear slowness may comprise measuring Stoneley dispersion with an acoustic tool, and calculating the horizontal shear modulus from the measured Stoneley dispersion accounting for the presence of the acoustic tool by modeling the acoustic tool with a resonance-impedance model …” The equation that follows this disclosure uses the horizontal and vertical shear slownesses as variables.)
determining an asymptote of the constructed formation flexural dispersion (Sinha et al column 2, lines 15-17 state, “Therefore, formation shear velocities are obtained from the low-frequency asymptote of flexural dispersion for slow formations.”; Sinha et al column 11, lines 10-12 state, “The two vertical shear moduli … can be directly estimated from the zero-frequency asymptotes of cross-dipole dispersions.”)

With respect to claim 4, Sinha et al, as modified, discloses:
wherein computing the shear slowness comprises inverting for the shear slowness using the selected slowness-frequency pairs (Sinha et al column 17, lines 55-61 state, “According to one aspect of the invention, a Backus-Gilbert (B-G) inversion technique is used to finding the horizontal radial profile of horizontal shear slowness (or equivalently, horizontal shear velocity) radial profile from a set of discrete points on the measured Stoneley dispersion curve …” Also, the abstract of Sinha et al states, “Some aspects of the present invention provide a technique for radial profiling of formation mobility based on inverting differences between a Stoneley radial profile of horizontal shear slowness and a dipole radial profile of vertical shear slowness for a reservoir interval.”)

With respect to claim 6, Sinha et al, as modified, discloses:
wherein processing the two-dimensional spectrum to extract the multi-mode slowness dispersion (as discussed in claim 1 above) comprises:
applying a peak finding algorithm to the spectrum to locate local peaks for phase slowness estimation (page 268, column 2, paragraph 2 of Wang et al NPL states, “To obtain the global dispersion analysis, an integrated workflow is proposed with configuration parameters such as the number of frequency points in a frequency band, the overlapping ratio between two consecutive frequency bands and the peak number.”; page 270, column 2, paragraphs 2-3 of section “D. The Overall Workflow” states, “Applying the one-dimensional peak finding algorithm to the one-dimensional spectrum … and the number of peaks extracted …”; finding peaks in the context is known, and the claimed implementation of it would be obvious to one of ordinary skill in the art)
processing the local peaks to extract the multi-mode slowness dispersion (obvious in view of “peak” teachings of Wang et al NPL, as applied to slowness dispersion teachings of Sinha et al.)

With respect to claim 7, Sinha et al, as modified, discloses:
said transforming further comprises processing the frequency domain waveforms to obtain a plurality of space frequency data blocks (obvious in view of Wang et al NPL page 270, column 2, first paragraph after section “D. The Overall Workflow” which states, “split the array measurements into successive blocks …”)
said processing the frequency domain waveforms with a Capon algorithm comprises processing each of the plurality of data blocks with the Capon algorithm to compute a corresponding plurality of two-dimensional spectra (obvious mathematical application of Capon teachings of Wang et al NPL)
said processing the local peaks comprises stacking phase slowness estimates from the plurality of blocks to generate the multi-mode slowness dispersion (obvious in view of Wang et al page 270, column 2, second paragraph after section “D. The Overall Workflow” which states, “Applying the one-dimensional peak finding algorithm … By stacking the estimated phase slowness from all frequency bands together, the dispersion of slowness for various modes can be obtained.”)

With respect to claim 8, Sinha et al, as modified, discloses:
wherein said processing the two-dimensional spectrum to extract the multi-mode slowness dispersion (as applied to claim 2 above) comprises:
integrating the two-dimensional spectrum along the group slowness dimension to compute a one-dimensional spectrum in the phase slowness dimension (Wang et al NPL page 270, column 1, paragraphs 1-2 of section “D. The Overall Workflow” state, “The above procedure can be applied for dispersion extraction …and then forms the one-dimensional spectrum …”)
processing the one dimensional spectrum to extract the multi-mode slowness dispersion (obvious in view of combination; Wang et al NPL page 270; paragraph 2 of section “D. The Overall Workflow” states, “By stacking the estimated phase slowness from all frequency bands together, the dispersion of slowness for various modes can be obtained.”)

With respect to claim 9, Sinha et al, as modified, discloses:
wherein said processing the data to extract the multi-mode slowness dispersion (as discussed in claim 1 above) comprises: 
transforming the time domain waveforms to frequency domain waveforms (disclosed through illustration; see, for example, Sinha et al figures 18a-18b; figure 18a shows time domain waveforms and figure 18b shows frequency domain waveforms; Sinha et al column 31, lines 5-15 state, “Next, results from the SRP algorithm are analyzed for the case of radially decreasing compressional and shear slownesses … The eight discrete points in FIG. 18b denote the input data from the synthetic Stoneley dispersion calculated from the waveforms shown in FIG. 18a.”)
processing the frequency domain waveforms to obtain a plurality of space frequency data blocks (obvious in view of Wang et al NPL page 270, column 2, first paragraph after section “D. The Overall Workflow” which states, “split the array measurements into successive blocks …”)
processing each of the blocks with a Capon algorithm to compute a corresponding two-dimensional spectrum over a chose range of group slowness and phase slowness values (obvious mathematical application of Capon teachings of Wang et al NPL)
integrating the two-dimensional spectrum along the group slowness dimension to compute a one-dimensional spectrum in the phase slowness dimension (obvious in view of Wang et al page 270, column 2, second paragraph after section “D. The Overall Workflow” which states, “and then forms the one-dimensional spectrum …”)
applying a peak finding algorithm to the one-dimensional spectrum to locate local peaks for phase slowness estimation (obvious in view of Wang et al page 270, column 2, second paragraph after section “D. The Overall Workflow” which states, “Applying the one-dimensional peak finding algorithm to the one-dimensional spectrum …”)
stacking phase slowness estimates from the plurality of blocks to generate the multi-mode slowness dispersion (obvious in view of Wang et al page 270, column 2, second paragraph after section “D. The Overall Workflow” which states, “By stacking the estimated phase slowness from all frequency bands together, the dispersion of slowness for various modes can be obtained.”)

With respect to claim 10, Sinha et al, as modified, discloses:
wherein said selecting the plurality of slowness frequency pairs (see claim 1) comprises
selecting a formation flexural mode from said extracted multi-mode dispersion (obvious in view of combination; Sinha et al column 34, lines 40-44 state, “Therefore, in the presence of a difference between the measured and reference borehole Stoneley dispersions, a number of Stoneley velocity data sets at several frequencies is selected from the measured Stoneley dispersion.”)
selecting a frequency interval over which a sensitivity of the selected formation flexural dispersion to the shear slowness is above a first threshold (obvious in view of combination; Sinha et al column 17, lines 45-52 state, “The magnitude of data kernel is a measure of sensitivity of Stoneley dispersions to changes ... The sensitivity of borehole Stoneley dispersion to formation horizontal shear slowness in the presence of a tool structure is, generally, larger at low frequencies and smaller at high frequencies …” This discrepancy of sensitivity at different frequencies renders frequency selection based on a threshold obvious.)
selecting the slowness frequency pairs from the selected frequency interval, the selected pairs having an estimated slowness error below a second threshold (obvious in view of combination; Sinha et al teaches slowness frequency pairs and sensitivity; column 31, lines 1-4 state, “Differences in the far-field are probably caused by some residual error …”; see also further “error” teachings of both Sinha et al and Wang et al NPL.) 

With respect to claim 13, Sinha et al, as modified, discloses:
wherein the estimated error is computed by processing amplitude estimates of the formation flexural mode, amplitude estimates of a tool flexural mode, a noise variance estimate, receiver array configuration parameters, or the selected frequency interval (obvious in view of combination; Sinha et al column 10, lines 62-67 state, “The three shear moduli … can be used to classify formation effective anisotropy as well as to estimate relative magnitudes of principal stresses.”)

With respect to claim 14, Sinha et al discloses:
An apparatus (abstract)
an interface (column 15, lines 51-55 discloses Processing and interface circuitry) configured to receive time domain waveforms acquired by a logging while drilling (LWD) tool in a well (column 10, lines 12-15 state, “The principles of the present invention are applicable to many oilfield operations, including logging and logging-while-drilling (LWD) operations.”) in response to energy being emitted by at least one dipole acoustic source (column 1, lines 44-49 state, “An acoustic source … The piezoelectric source may be either a monopole or a dipole source.”)
a processor (column 15, lines 58-62 state, “The surface equipment includes a processor subsystem …”) configured to:
 transform the time domain waveforms to frequency domain waveforms (see claim 1 above)
With respect to claim 14, Sinha et al differs from the claimed invention in that it does not explicitly disclose: 
process the frequency domain waveforms with a Capon algorithm to compute a two-dimensional spectrum over a chosen range of group slowness and phase slowness values 
process the two-dimensional spectrum to extract a multi-mode slowness dispersion
select a plurality of slowness frequency pairs from the multi-mode dispersion
process the selected slowness frequency pairs to compute a shear slowness of a subterranean formation
With respect to claim 14, Wang et al NPL discloses:
process the frequency domain waveforms with a Capon algorithm to compute a two-dimensional spectrum over a chosen range of group slowness and phase slowness values (page 268, column 1, last paragraph states, “On the other hand, the broadband approach collects the array data from a chosen frequency band, instead of a single frequency point … The two-dimensional broadband Capon method was introduced in [6] …”; note also the title, “Broadband Dispersion Extraction of Borehole Acoustic Modes …” and the abstract, which states, “This paper considers broadband extraction of multiple strong/weak borehole acoustic modes …”) 
process the two-dimensional spectrum to extract a multi-mode slowness dispersion (obvious in view of combination; Sinha et al teaches slowness dispersion (column 3, lines 13-20), while Wang et al NPL teaches the two-dimensional Capon method)
select a plurality of slowness frequency pairs from the multi-mode dispersion (obvious in view of combination; figures 5A and 5B of Sinha et al show discrete points on the graph, represented by circles, squares, dots, and x’s. Each discrete point on a dispersion line represents a slowness-frequency pair, and any collection of such points reads on the claimed “subset of slowness-frequency pairs from a larger set of slowness-frequency pairs.” For example, the dispersion representing Stoneley values can be construed as a subset of slowness-frequency pairs. The dispersion representing flexural values can be construed as another subset of slowness-frequency pairs.)
process the selected slowness frequency pairs to compute a shear slowness of a subterranean formation (obvious in view of combination; column 6, lines 5-10 of Sinha et al teach, “calculating a Stoneley radial profile of horizontal shear slowness … calculating a dipole radial profile of vertical shear …” The calculation of horizontal shear slowness is based on a subset of slowness-frequency pairs, that is, the pairs corresponding to the Stoneley radial subset. Here, the teaching of “calculation” anticipates the claimed “determining.”)
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang et al NPL into the invention of Sinha et al. The motivation for the skilled artisan in doing so is to gain the benefit of estimating slownesses from a wider array of data, rather than from just a single frequency point.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (US Pat 7652950) in view of Wang et al NPL (Wang, Pu and Bose, Sandip – “Broadband Dispersion Extraction of Borehole Acoustic Modes via Sparse Bayesian Learning”; 2013 5th IEEE International Workshop on Computational Advances in Multi-Sensor Adaptive Processing (CAMSAP).), as applied to claims 1-4, 6-10, and 13-14 above, and further in view of Aeron et al (US PgPub 20100157731).

With respect to claim 5, Sinha et al, as modified, discloses:
The method of claim 1 (as applied to claim 1 above)
wherein said processing the frequency domain with a Capon algorithm (as applied to claim 1 above) comprises:
With respect to claim 5, Sinha et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
processing a candidate group slowness to remove mode dispersion in a wavenumber domain
selectively combining the frequency domain waveforms along a receiver offset direction to form subvectors
applying Capon beamforming to the subvectors over multiple frequency points by minimizing a sum of output energy to compute the two-dimensional spectrum
With respect to claim 5, Aeron et al discloses:
processing a candidate group slowness to remove mode dispersion in a wavenumber domain (abstract states, “The candidate modes that are extracted are consolidated by means of a clustering algorithm to extract phase and group slowness estimates at a number of frequencies …”)
selectively combining the frequency domain waveforms along a receiver offset direction to form subvectors (see vector teachings in paragraphs 0049-0050, 0053, 0062-0064, 0077, 0083, 0085, and 0104)
applying Capon beamforming to the subvectors over multiple frequency points by minimizing a sum of output energy to compute the two-dimensional spectrum (obvious in combination with Capon teachings of Wang et al NPL.)
With respect to claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Aeron et al into the invention of modified Sinha et al. The motivation for the skilled artisan in doing so is to gain the benefit of extracting slowness dispersion characteristics of multiple possibly interfering signals.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al (US Pat 7652950) in view of Wang et al NPL (Wang, Pu and Bose, Sandip – “Broadband Dispersion Extraction of Borehole Acoustic Modes via Sparse Bayesian Learning”; 2013 5th IEEE International Workshop on Computational Advances in Multi-Sensor Adaptive Processing (CAMSAP).), as applied to claims 1-4, 6-10, and 13-14 above, and further in view of Kimball (US Pat 6449560).

With respect to claim 11, Sinha et al, as modified, discloses:
The method of claim 10 (as applied to claim 10 above)
With respect to claim 11, Sinha et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the estimated error is computed using Cramer-Rao bounds
With respect to claim 11, Kimball discloses:
wherein the estimated error is computed using Cramer-Rao bounds (obvious in view of combination; Kimball discloses Cramer-Rao bounds; see figure 19; column 12, lines 43-44; column 13, lines 29-38)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kimball into the invention of modified Sinha et al. The motivation for the skilled artisan in doing so is to gain the benefit of efficient computation.

With respect to claim 12, Sinha et al, as modified, discloses:
The method of claim 10 (as applied to claim 10 above)
With respect to claim 12, Sinha et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the estimated error is computed as a square root of the Cramer-Rao bounds
With respect to claim 12, Kimball discloses:
wherein the estimated error is computed as a square root of the Cramer-Rao bounds (obvious in view of combination; Kimball discloses Cramer-Rao bounds; see figure 19; column 12, lines 43-44; column 13, lines 29-38; it would be obvious to one of ordinary skill in the art to consider obvious variations, such as the square root of the Cramer-Rao bounds. Taking the square root of a known value is an obvious mathematical application.)
With respect to claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kimball into the invention of modified Sinha et al. The motivation for the skilled artisan in doing so is to gain the benefit of efficient computation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (WO 93/07512 A1) discloses discrete-frequency multipole logging methods and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/           Examiner, Art Unit 2857                                                                                                                                                                                             	10/21/22


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857  
10/24/2022